DETAILED ACTION
1.	This is in response to communications: RCE filed 03/31/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  03/31/2021 has been entered.

Allowable Subject Matter
2.	Claims 1-3 and 5-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ware et al. (US 10,345,836 81), Ware et al. (US 2017/0090533 A1), Schmidt (US 2007/0272293 A1), VanGilder et al. (US 2019/0187764 A1) are the closest prior art of record but they do not teach all the limitations of the claims 1, 13, and 24 (and dependent claims) as follows:
Regarding independent claim  1 (and dependent claims 1-3, 5-12, 26-27), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT 
Claim 1. A memory system comprising: a voltage generator disposed in a high temperature region, and configured to generate a first voltage; a memory disposed in a low temperature region, and configured to use a second voltage; and a voltage converter disposed between the high temperature region and the low temperature region, configured to convert the first voltage into the second voltage, wherein, the voltage converter includes: 
Regarding independent claim  13 (and dependent claims 14-23), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the crossed-out limitations -  
Claim 13. A memory system comprising: a voltage generator disposed in a high temperature region, and configured to generate a first voltage based on voltage information; a memory disposed in a low temperature region, and configured to store a write data signal and outputting a read data signal by using a second voltage; a first signal converter disposed in the low temperature region, and configured to generate a digital signal corresponding to the second voltage; a voltage converter disposed between the high temperature region and the low temperature region, configured to convert the first voltage into the second voltage, and including 
Regarding independent claim 24 (and dependent claims 25, 28), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the crossed-out limitations -  
Claim 24. A cryogenic memory system including: a voltage generator configured to generate a first voltage; 
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.

Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)